FIRST AMENDMENT TO
AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
AND ESCROW INSTRUCTIONS

This First Amendment to Agreement for Purchase and Sale of Real Property and
Escrow Instructions (this “Amendment”) is made and entered into as of
December 21, 2006, by and among Triple Net Properties, LLC, a Virginia limited
liability company (“Buyer”), Liberty Falls, LLC, an Ohio limited liability
company (“Seller”), and Dave Chrestensen and Todd Crawford (collectively,
“Guarantors”).

RECITALS:

A. Buyer and Seller have entered into an Agreement for Purchase and Sale of Real
Property and Escrow Instructions dated October 30, 2006 (the “Agreement”) with
respect to the purchase and sale of certain real property located at 6770
Cincinatti-Dayton Road, in Butler County, Ohio, as more particularly described
in the Agreement (the “Property”) that is further described in the Agreement.

B. Buyer and Seller wish to amend the Agreement to modify the Purchase Price, as
set forth in this Amendment.

AGREEMENT:

NOW, THEREFORE, for and in consideration of TEN AND 00/100 DOLLARS ($10.00) and
the respective covenants, agreements and obligations set forth in this
Amendment, Seller and Buyer hereby agree as follows:

1. Definitions. Any capitalized term not otherwise defined in this Amendment
will have the meaning ascribed to it in the Agreement.

2. Purchase Price. Section 2 of the Agreement is amended to provide that the
Purchase Price shall be Seven Million Seven Hundred Fifty Thousand Dollars
($7,750,000).

3. No Further Amendment. Except as specifically set forth in this Amendment, the
Agreement will remain unchanged and in full force and effect.

4. Successors and Assigns. This Amendment will be binding on Buyer and Seller
and their respective successors or assigns.

5. Counterparts. This Amendment may be executed in counterpart by Buyer and
Seller and faxed or emailed signatures will be effective as originals.

IN WITNESS WHEREOF, this Amendment has been executed as of the date set forth
above.

1

BUYER:

TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company

By: /s/ Richard Hutton
Name: Richard Hutton
Title: Executive Vice President


SELLER:

LIBERTY FALLS, LLC,


an Ohio limited liability company

By: /s/ Todd Crawford
Name: Todd Crawford
Title: Managing Member



GUARANTOR:

/s/ David K. Chrestensen
Dave Chrestensen

/s/ Todd Crawford
Todd Crawford

2